IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 16-10866
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
In re: ANDRECO LOTT,                                         September 26, 2016
                                                                Lyle W. Cayce
                                          Movant                     Clerk



                      Motion for an order authorizing
                  the United States District Court for the
             Northern District of Texas, Fort Worth to consider
                   a successive 28 U.S.C. § 2255 motion


Before SMITH, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:
      A jury convicted Andreco Lott, federal prisoner # 27068-177, of one count
of conspiring to commit bank robbery, two counts of bank robbery and aiding
and abetting, two counts of conspiring to obstruct interstate commerce by
robbery and aiding and abetting, and four counts of using and carrying a
firearm during a crime of violence and aiding and abetting. He now moves for
authorization to file a successive 28 U.S.C. § 2255 motion challenging his
convictions under 18 U.S.C. § 924(c) for using and carrying a firearm during a
crime of violence and aiding and abetting as well as his convictions for bank
robbery and conspiring to obstruct interstate commerce by robbery and aiding
and abetting. See 28 U.S.C. §§ 2244(b)(3)(C), 2255(h); Reyes-Requena v. United
States, 243 F.3d 893, 897-99 (5th Cir. 2001). Invoking Johnson v. United
States, 135 S. Ct. 2551 (2015), Lott argues that these convictions are invalid.
He also argues that his firearms and bank robbery convictions are invalid in
                                  No. 16-10866

light of the Supreme Court’s recent decisions in Mathis v. United States, 136
S. Ct. 2243 (2016), and McDonnell v. United States, 136 S. Ct. 2355 (2016).
      Lott has not made the requisite showing. We have held that Johnson
does not provide a basis for authorizing a successive § 2255 motion challenging
a conviction under § 924(c). See In re Fields, 826 F.3d 785, 786-87 (5th Cir.
2016).   Moreover, the bank robbery and conspiracy to obstruct interstate
commerce by robbery statutes that Lott was convicted under do not contain
language   similar   to   the   provision   that   the   Supreme Court     found
unconstitutionally vague in Johnson, compare Johnson, 135 S. Ct. at 2555-57,
with 18 U.S.C. § 2113(a) (bank robbery), and 18 U.S.C. § 1951 (conspiracy to
obstruct interstate commerce by robbery), and so Johnson has no bearing on
them. Finally, Lott has failed to make a prima facie showing that Mathis and
McDonnell set forth new rules of constitutional law that have been made
retroactive to cases on collateral review. See § 2255(h)(2); § 2244(b)(3)(C);
Reyes-Requena, 243 F.3d at 897-99.
      Accordingly, IT IS ORDERED that Lott’s motion for authorization is
DENIED. IT IS FURTHER ORDERED that Lott’s motion to hold his case in
abeyance in light of the Supreme Court’s grant of certiorari in Beckles v. United
States, 136 S. Ct. 2510 (2016), is DENIED.




                                        2